Citation Nr: 1814740	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial compensable rating for limitation of extension of the left knee.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to a TDIU was raised at the November 2017 hearing.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the issues before the Board are as noted on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left knee disability in May 2014.  At the November 2017 hearing the Veteran testified he has experienced worsening symptoms of his left knee disability since his last examination.  Specifically, he testified that has constant pain, no longer has full range of motion and may undergo a total knee replacement when once other  medical issues are resolved. 
 
Given the worsening symptoms, a new examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, at the hearing before the undersigned the Veteran reported that the he has been receiving Social Security disability benefits for about two years.  Review of the claim file does not reveal that an attempt has been made to obtain the Veteran's complete Social Security Administration (SSA) records; they should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran also testified at the hearing before the undersigned that he has been receiving treatment for his left knee at the Oklahoma City VA Medical Center since his last examination in May 2014.  However, the most recent VA treatment records associated with the Veteran's claims file are from May 2014.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  38 C.F.R. § 3.159.

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to a compensable rating for limitation of extension of the left knee being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associated with the Veteran's eFolders copies of any outstanding VA treatment records, to include records after May 2014.

2. Take all appropriate action to obtain from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

3. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected left knee disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the left knee disability, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups since January 2014.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares.

4. The AOJ should also contact the Veteran and request that he submit a VA Form 21-8940, Application for Compensation Based on Unemployability, with a detailed educational and employment history.  

5. After completing the above and all other appropriate action deemed necessary to develop the TDIU claim, to include obtaining any additional medical opinions, if needed, the AOJ should then review the record and re-adjudicate the claims.  If any benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran his representative opportunity to respond.  The case should then be returned to the Board, if in order, for any further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




